MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                             FILED
this Memorandum Decision shall not be                                   Mar 09 2020, 9:05 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Nathan D. Hoggatt                                       Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Robert J. Henke
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA
In Re the Adoption of: S.A.C.,                          March 9, 2020
Minor Child                                             Court of Appeals Case No.
                                                        19A-AD-1923
M.M.,
                                                        Appeal from the Allen Superior
Appellant,                                              Court
        v.                                              The Honorable Charles F. Pratt,
                                                        Judge
Indiana Department of Child                             Trial Court Cause No.
Services,                                               02D08-1508-AD-101

Appellee.



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020                    Page 1 of 7
[1]   M.M. appeals the Allen Superior Court’s December 11, 2018 order. While he

      presents several issues for review, we find one issue dispositive, which is

      whether the trial court’s order is an appealable order. We dismiss.


                                         Facts and Procedural History

[2]   On September 2, 2005, S.C. (“Child”) was born to L.B. and T.M. (“Mother”),

      who married M.M. in July of the same year. 1 On August 17, 2015, M.M. filed

      a petition for adoption of Child under cause number 02D08-1508-AD-101

      (“Cause No. 101”).


[3]   In June 2016, the Department of Child Services (“DCS”) filed a petition for the

      termination of parental rights of Mother and L.B. under cause numbers 02D08-

      1510-JT-124 and -125, respectively. In September 2016, DCS filed a motion to

      intervene as a party in M.M.’s adoption, which the court granted in January

      2017.


[4]   On February 7, 2017, the court terminated the parental rights of Mother and

      L.B. in an order stating in part:


                 THE COURT NOW FINDS AND CONCLUDES that:

                                                      *****

                 3. On November 18, 2014, this Court found probable cause to
                 believe [Child] was a Child in Need of Services under Ind. Code




      1
          M.M. and Mother divorced in May 2016, remarried in October 2017, and divorced again in June 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020                  Page 2 of 7
              31-34-1-1 [in cause number 02D08-1411-JC-551 (“Cause No.
              551”)] . . . .

                                                   *****

              5. On December 11, 2014, an Additional Initial Hearing was held
              in which the child was continued in licensed foster care and a Fact
              Finding Trial was set.

              6. A Review hearing was held on February 12, 2015 and the
              Court ordered the child continued in licensed foster care.

              7. On February 24, 2015, a second Additional Initial Hearing was
              held in which [Mother], [M.M.] and [L.B.] made admissions to
              establish a factual basis for the Court to adjudicate the child a
              Child in Need of Services under Ind. Code 31-34-1-1 [in Cause
              No. 551].

      Exhibits Volume I at 105-106. The court further ordered Child be made a ward

      of DCS “for all purposes including adoption” and that DCS provide the

      necessary supervision and services to insure Child’s care and permanency under

      Cause No. 551. Id. at 115.


[5]   In April 2017, Child’s foster parents, J.C. and P.C. (together, “Foster Parents”),

      filed a petition for adoption under cause number 02D08-1704-AD-72 (“Cause

      No. 72”), which they later amended. On June 12, 2017, the court issued an

      order stating Cause Nos. 101 and 72 were consolidated.


[6]   On August 24, 2018, the court held a hearing to determine whether the consent

      of DCS to M.M.’s petition for adoption was required. On September 20, 2018,

      M.M. filed a motion to supplement the record with newly discovered evidence.

      The court held a hearing on the motion before issuing on December 11, 2018,

      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020   Page 3 of 7
      its “Findings and Order Re: Motion to Supplement the Record and Findings

      and Order Regarding the Requirement of Consent By the Department of Child

      Services.” The court denied the motion to supplement and found DCS “is

      acting in [Child’s] best interest in withholding its consent” to M.M.’s adoption,

      the refusal to consent was not unreasonably withheld, and the consent of DCS

      to M.M.’s petition to adoption is necessary. Appellant’s Appendix Volume II

      at 11, 14.


[7]   On January 11, 2019, M.M. filed a Motion to Correct Error. The court held a

      hearing on the motion on June 18, 2019, during which M.M., Foster Parents,

      and DCS appeared by counsel. On July 24, 2019, the court issued an order

      denying the motion. M.M. filed a notice of appeal on August 16, 2019.


                                                  Discussion

[8]   The dispositive issue is whether the trial court’s December 11, 2018 order is an

      appealable order. “The authority of the Indiana Supreme Court and Court of

      Appeals to exercise appellate jurisdiction is generally limited to appeals from

      final judgments.” Ramsey v. Moore, 959 N.E.2d 246, 251 (Ind. 2012) (quoting

      Allstate Ins. Co. v. Fields, 842 N.E.2d 804, 806 (Ind. 2006), reh’g denied). We have

      the duty to determine whether we have jurisdiction over an appeal before

      proceeding to determine the rights of the parties on the merits. Allstate Ins. Co. v.

      Scroghan, 801 N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied. Pursuant to

      Ind. Appellate Rule 5, this Court has jurisdiction over appeals from final

      judgments of trial courts and only those interlocutory orders from trial courts

      that are brought in accordance with Ind. Appellate Rule 14.
      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020   Page 4 of 7
[9]    Ind. Appellate Rule 2(H) provides that a judgment is a final judgment if:


               (1) it disposes of all claims as to all parties;

               (2) the trial court in writing expressly determines under Trial
               Rule 54(B) or Trial Rule 56(C) that there is no just reason for
               delay and in writing expressly directs the entry of judgment (i)
               under Trial Rule 54(B) as to fewer than all the claims or parties,
               or (ii) under Trial Rule 56(C) as to fewer than all the issues,
               claims or parties;

               (3) it is deemed final under Trial Rule 60(C);

               (4) it is a ruling on either a mandatory or permissive Motion to
               Correct Error which was timely filed under Trial Rule 59 or
               Criminal Rule 16; or

               (5) it is otherwise deemed final by law.


[10]   The record reveals that the trial court terminated the parental rights of Mother

       and L.B. with regard to Child, which it made a ward of DCS “for all purposes

       including adoption,” and ordered M.M.’s petition consolidated for trial

       purposes with Foster Parents’ petition in June 2017. Appellant’s Appendix

       Volume II at 41. M.M. appeals from the December 11, 2018 “Findings and

       Order Re: Motion to Supplement the Record and Findings and Order

       Regarding the Requirement of Consent By the Department of Child Services.”

       Notice of Appeal, August 16, 2019. Though it found DCS’s consent to M.M.’s

       adoption necessary and further that DCS had not unreasonably withheld its

       consent to that adoption, the court did not resolve fully the contested adoption

       of Child. Furthermore, although M.M. filed a motion on January 11, 2019,

       titled “Motion to Correct Error,” that motion is more accurately characterized

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020   Page 5 of 7
       as a motion to reconsider the trial court’s December 11, 2018 order. See

       Hubbard v. Hubbard, 690 N.E.2d 1219, 1221 (Ind. Ct. App. 1998) (“[M]otions to

       reconsider are properly made and ruled upon prior to the entry of final

       judgment” (citing Ind. Trial Rule 53.4(A)); Trial Rule 59(C) (providing that

       motions to correct error are to be filed “not later than thirty (30) days after the

       entry of a final judgment”) (emphasis added)). Under the circumstances, the

       December 11, 2018 judgment was not a final judgment from the consolidated

       pending cases, and the court did not state there was no just reason for delay

       under Ind. Trial Rule 54.


[11]   M.M. is therefore appealing from an interlocutory order. Parties are permitted

       to appeal “as a matter of right” certain interlocutory orders. 2 The court’s order

       does not fall under any of these categories. Thus, M.M. was not entitled to



       2
           Ind. Appellate Rule 14(A) provides:
               Appeals from the following interlocutory orders are taken as a matter of right by filing a Notice of
               Appeal with the Clerk within thirty (30) days after the notation of the interlocutory order in the
               Chronological Case Summary:
                    (1)   For the payment of money;
                    (2)   To compel the execution of any document;
                    (3)   To compel the delivery or assignment of any securities, evidence of debt,
                          documents or things in action;
                    (4)   For the sale or delivery of the possession of real property;
                    (5)   Granting or refusing to grant, dissolving, or refusing to dissolve a preliminary
                          injunction;
                    (6)   Appointing or refusing to appoint a receiver, or revoking or refusing to revoke the
                          appointment of a receiver;
                    (7)   For a writ of habeas corpus not otherwise authorized to be taken directly to the
                          Supreme Court;
                    (8)   Transferring or refusing to transfer a case under Trial Rule 75; and
                    (9)   Issued by an Administrative Agency that by statute is expressly required to be
                           appealed as a mandatory interlocutory appeal.

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020                            Page 6 of 7
       appeal the order as a matter of right. An appeal may be taken from other

       interlocutory orders if the trial court certifies its order and this Court accepts

       jurisdiction over the appeal, Ind. Appellate Rule 14(B), or if an interlocutory

       appeal is provided by statute. Ind. Appellate Rule 14(D). There is no

       indication that M.M. sought certification from the trial court or permission

       from this Court to file a discretionary interlocutory appeal, and he has not

       stated a statutory right to appeal.


[12]   For the foregoing reasons, we dismiss M.M.’s appeal of the trial court’s

       December 11, 2018 order.


[13]   Dismissed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1923 | March 9, 2020   Page 7 of 7